Citation Nr: 0019760	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-27 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of laceration of the scalp as residuals of 
head trauma, currently evaluated as noncompensable.

2.  Evaluation of Baker's cyst and resection of plica of the 
left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1979 and from July 1992 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals of plica excision and Baker's cyst and residuals of 
head trauma with scalp laceration and assigned a 
noncompensable evaluation for each.  The veteran and his 
representative appeared before a hearing officer at a hearing 
at the RO in November 1995.  In July 1997, the Board REMANDED 
the case to the RO for additional development.  

In a January 1998 rating decision, the RO increased the 
veteran's evaluation for residuals of Baker's cyst and 
resection of plica of the left knee to 10 percent.  In a 
March 1998 rating decision, the RO increased the veteran's 
evaluation for residuals of Baker's cyst and resection of 
plica of the left knee to 20 percent effective from the date 
of the claim.  The noncompensable evaluation for scalp 
laceration as residuals of head trauma was continued.  The 
case has now been returned to the Board.

In July 2000, the Board received additional evidence from the 
veteran in the form of a statement as to the nature of his 
disabilities.  This statement was duplicative of evidence 
already of record, and thus further RO consideration was not 
necessary.

Preliminary review of the record does not indicate that the 
RO considered referral of the veteran's claims for increased 
evaluations for his laceration of the scalp and Baker's cyst 
and plica resection residuals of the left knee to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  The veteran's residual of head trauma, laceration of the 
scalp was objectively shown to be tender and painful. 

2.  The veteran's Baker's cyst and resection of plica of the 
left knee has been manifested by complaints of pain with 
objective evidence of instability, and MRI evidence of a 
partial anterior cruciate ligament tear, resulting in the use 
of a knee brace. 

3.  The veteran's Baker's cyst and resection of plica of the 
left knee has been manifested by complaints of pain, slight 
limitation of motion, and weakness.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for 
laceration of the scalp as a residual of head trauma have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).

2.  The criteria for an increased evaluation in excess of 20 
percent for Baker's cyst and resection of plica of the left 
knee have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (1999).

3.  The criteria for a 10 percent evaluation for Baker's cyst 
and resection of plica of the left knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.20, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for higher 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued the issues as evaluations 
of residuals of plica excision and Baker's cyst of the left 
knee and scalp laceration as residual of head trauma.  The 
veteran is not prejudiced by the naming of these issues.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities is the same 
regardless of how the issues have been phrased.  It also 
appears that the Court has not provided a substitute name for 
this type of issue.  In reaching the subsequent 
determination, the Board has considered whether staged 
ratings should be assigned.  Before the Board may execute a 
staged rating of the veteran's disability, it must be 
determined that there is no prejudice to the veteran to do so 
without remand to the RO for that purpose.  Bernard v. Brown, 
4 Vet. App. 384, 389 (1993).  As the regulations and rating 
criteria to be applied are the same, the Board finds no 
prejudice to the veteran in considering the issues as 
entitlement to higher evaluations on appeal from the initial 
grant of service connection.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

I.  Scalp laceration  

Service medical records show that the veteran sustained a 
laceration to the top of his head when an air conditioning 
unit fell and hit him on the head in August 1992.  On 
evaluation, a 2.5-inch laceration on the top of the scalp was 
cleansed and stapled.  The staples were removed a few days 
later.  In a May 1994 rating decision, the RO granted service 
connection for residuals, head trauma laceration of the scalp 
and assigned a noncompensable evaluation.  

At his November 1995 hearing, the veteran testified that the 
scar from the scalp laceration was tender to the touch and 
that it hurt when he combed his hair.

At an October 1997 VA examination, the veteran complained of 
severe tenderness of the scar when combing his hair or when 
anything touches the incision.  On evaluation, a well-healed 
linear scar measuring between 4 to 6.5 cm was noted.  The 
scar was slightly depressed and was slightly tender to the 
touch.  There was no swelling, inflammation, or ulceration of 
the scar and there was no keloid formation, adherence, or 
herniation.  Photos from the October 1997 VA examination 
showing a scalp laceration scar on the top of the veteran's 
head were enclosed.  The impression included scar on the 
scalp secondary to head trauma and neuroma in the vicinity of 
previous laceration.

The veteran currently has a noncompensable evaluation rating 
under Diagnostic Code 7805 for residuals of head trauma, 
laceration of the scalp.  Under Diagnostic Code 7800, a 
noncompensable disability evaluation is warranted for a 
slightly disfiguring scar of the head, the face, or the neck.  
A 10 percent evaluation requires that the scar be moderately 
disfiguring.  Severe disfiguring scars of the head, face, or 
neck, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles warrant a 30 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(1999).  A tender and painful scar warrants a 10 percent 
evaluation under Diagnostic Code 7804.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).  According to Diagnostic Code 
7805, other scars are rated under the limitation of function 
of the area affected.  38 C.F.R. § 4.118, Diagnostic Code 
7805 (1999).   

Upon review, the Board finds that the veteran's residuals of 
head trauma scalp laceration more closely approximates the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  The 
Board notes that although the veteran has a scar on his head, 
it is located in the scalp area and there is no indication 
that it is visible and thus, would not be considered to be 
disfiguring.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1999).  
Additionally, there is no indication that the scalp 
laceration scar limits the function of the scalp.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).   

To the extent that the veteran reports that he has pain along 
the scar on his scalp, the Board finds that the veteran is 
competent to report his symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The objective clinical evidence shows 
that the veteran has a 2-1/2 inch scar on the scalp which was 
slightly depressed and tender to palpation.  Based on this 
evidence, the Board finds that the veteran is entitled to a 
10 percent evaluation for the scalp laceration scar under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999).  

However, the Board finds that an evaluation in excess of 10 
percent is not warranted.  No medical professional has 
described the veteran's scalp laceration scar as severe, 
marked, unsightly or repugnant.  Further, as stated 
previously, the Board, having reviewed color photographs of 
the scar, finds no disfigurement.  Accordingly, the scar does 
not warrant an additional compensable evaluation under 
Diagnostic Code 7800.  Overall, then, an evaluation of 10 
percent, but no higher, for the scalp laceration scar is 
warranted.

II.  Left knee

Service medical records contain various reports of pain and 
swelling of the left knee.  An April 1993 service record 
reveals that there was mildly positive patellar grind with 
palpable crepitus.  Range of motion was full, but there was 
pain on full extension.  The possibility of a small Baker's 
cyst was noted.  The veteran underwent arthroscopy with plica 
excision in July 1993.  An August 1993 physical therapy 
evaluation revealed that the veteran had a slight antalgic 
gait to the left and was tender to palpitation over the 
medial femoral condyle.  At a January 1994 VA examination, 
the veteran complained of pain and occasional swelling in the 
left knee.  On evaluation of the left knee, there was no 
effusion or crepitus.  There was no medial or lateral joint 
line tenderness.  Range of motion was 0 to 130 for flexion.    
A small Baker's cyst was palpable on the posterior aspect of 
the left knee.  A slight varus deformity of the left knee was 
noted.  The assessment was left knee internal derangement 
status post partial meniscectomy.  In May 1994, RO 
established service connection for residuals of Baker's cyst 
and resection of plica of the left knee and assigned a 
noncompensable evaluation for that disability under 
Diagnostic Code 5257.  
 
An August 1994 VA medical record shows that the veteran was 
seen complaining of left knee pain.  On evaluation of the 
left knee, there was no edema, erythema, or warmth. Range of 
motion was full and there was no laxity.  There was mild 
crepitus and a palpable mass indicative of a Baker's cyst. 

At his November 1995 hearing, the veteran testified that he 
experience constant pain, occasional swelling and occasional 
instability of the left knee.  The veteran stated that he 
wore a knee brace for support and that additional surgery had 
been recommended.

Private medical records from August 1997 indicate that the 
veteran reported instability of the left knee when coming 
down stairs and when walking.  On evaluation, anterior drawer 
and Lachman's test was 1+, and there was pain in back of the 
knee with full range of motion.  There was tenderness 
underneath the patella tendon.  X-ray evidence did not show 
narrowing but did reveal a little spur formation on the spine 
of the tibia.  The private physician reported that an August 
1997 MRI of the left knee revealed partial anterior cruciate 
ligament tear.  The veteran was provided an anterior cruciate 
deficiency brace to prevent hyperextension and anterior 
drawer's sign.  The impression included probable old anterior 
cruciate ligament tear and possibly early arthritis. 

At an October 1997 VA examination, the veteran reported 
continued instability of the left knee since surgery during 
service.  The veteran was wearing a knee brace at the time of 
the examination.  On evaluation, a nonantalgic gait was 
noted.  There was no effusion or deformity of the left knee.  
There was no medial or lateral joint line tenderness.  Range 
of motion of the left knee was 0 to 130.  Lachman's test was 
1+ and pivot shift was 1+.  X-rays showed no evidence of 
osteoarthritis.  The assessment was left knee anterior 
cruciate ligament tear, partial versus full. 

A December 1997 private medical record showed the veteran 
complained of knee pain and that the brace did not seem to 
help.

In a March 1998 rating decision, the RO increased the 
veteran's evaluation for his left knee disability to 20 
percent under Diagnostic Code 5257.

In this case, the veteran maintains that the evaluation for 
his knee should be higher.  The RO has rated the veteran's 
left knee disability as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under Diagnostic Code 5257, a 
20 percent evaluation contemplates moderate impairment with 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation contemplates severe impairment with recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1999).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1999), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  38 C.F.R. § 4.14 (1998).  In Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  In a precedent 
opinion dated August 14, 1998, the Acting General Counsel of 
the VA clarified that separate evaluations could be assigned 
under both the provisions 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 and Diagnostic Code 5257 for a knee disability 
encompassing an arthritic disorder.  VAOPGPREC 9-98 (Aug. 14, 
1998). 

According to 38 C.F.R. § 4.59 (1999), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

The Board finds that the veteran is clearly competent to 
report that his service-connected symptomatology has 
increased in severity.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Initially, the Board considered the veteran's left 
knee disability under Diagnostic Code 5257.  Upon review of 
the evidence, the Board notes that the veteran has complained 
of giving way of the left knee with associated symptoms 
including swelling and pain, and that the veteran's private 
physician has provide a knee brace for him.  However, there 
is no objective evidence of severe impairment due to 
recurrent instability or subluxation.  He does not exhibit 
ligamentous laxity, swelling or effusion in the joint, joint 
line tenderness or more than slight loss of flexion.  Thus, 
the Board finds that the preponderance of the evidence does 
not support an evaluation in excess of 20 percent under 
Diagnostic Code 5257.    

Additionally, as noted above, in view of Esteban, 6 Vet. App. 
at 262 and VA O.G.C. 9-98, the Board will consider a separate 
rating under Diagnostic Codes 5003, 5010, and 5260-5261 for 
disability the left knee.  Degenerative arthritis established 
by X-ray findings will be evaluated on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Limitation of flexion of the leg to 45 degrees warrants a 10 
percent disability evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires limitation to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (1999).  Limitation of 
extension of the leg to 10 degrees warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires that 
extension be limited to 15 degrees.  A 30 percent evaluation 
requires that extension be limited to 20 degrees.  A 40 
percent evaluation requires that extension be limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  
The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71, Plate II (1999).  

In this case, the veteran has complained of pain on extension 
of the left knee.  Examinations revealed slight loss of 
flexion as well as mild crepitus.  Private and VA medical 
reports showed complaints of pain with objective evidence of 
tenderness underneath the patella tendon and x-ray evidence 
of a spurring formation on the tibia.  As noted above, under 
Layno, the veteran is clearly competent to testify on matters 
on which he has personal knowledge, which include those that 
come to him through his senses, such as pain.  The Board 
finds that with the veteran's reports of pain and the 
indication of slight limitation of motion of the knee provide 
a basis for the 10 percent disability evaluation.  As such, 
the veteran is entitled to a separate rating under Diagnostic 
Codes 5260-5261 for the periarticular pathology of the left 
knee productive of painful or limited motion.  (It must be 
emphasized that although there are references in the record 
to arthritis of the left knee, arthritis is not confirmed by 
X- ray findings.)

In considering whether an evaluation is warranted under 
Diagnostic Codes 5260-5261, the Board notes that evidence 
during the appeal period shows that limitation of motion of 
the knee only involved loss of flexion of about 10 degrees.  
In no case has the degree of limitation of flexion been 
compensable under Diagnostic Code 5260.  However, it is also 
significant that clinical findings have included pain, 
weakness and fatigability.  This evidence, of limited flexion 
to a noncompensable degree with accompanying findings such as 
satisfactory evidence of painful motion, supports a finding 
that the veteran's left knee disability meets the criteria 
established for the assignment of a separate 10 percent 
rating by analogy to Diagnostic Code 5003 for the left knee.  
However, the Board finds that a rating higher than 10 percent 
by analogy to arthritis would not be appropriate because 
there is no competent evidence of limitation of motion of 
either knee to a compensable degree.  


ORDER

An evaluation in excess of 10 percent for the scalp 
laceration scar is granted, subject to the laws and 
regulations governing the award of monetary benefits.  An 
evaluation in excess of 20 percent under Diagnostic Code 5257 
for Baker's cyst and resection of plica of the left knee is 
denied.  A 10 percent evaluation for Baker's cyst and 
resection of plica of the left knee under Diagnostic Codes 
5003, 5261-61 is granted, subject to the laws and regulations 
governing the award of monetary benefits.  


	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

